Opinion of ;the court by
JUDGE O’REAR
Reversing.
Appellee claims that Perry county is indebted to him in. the sum of $400 on a contract for certain work done by him on a public highway within the county. It is shown that the fiscal court of the county had not appointed a supervisor 'of roads. The county judge, sitting alone as the county court, appointed ’Squire Smith a commissioner to let to the lowest and best bidder the job of blasting out a portion oi: a cliff, so as to cut down a hill to a proper grade for changing' a county road to that point. The commissioner reported ‡0 the county court that he had let the work at a public bidding, and that appellee was the lowest and best bidder, at the price of $400, and that the work had been let out to him; and thjf contractor’s bond was filed with the report. The commissioner did not file the report until some months after he had let the work. The county attorney immediately filed exceptions to the report. He objected to it on the ground that the county court had not jurisdiction to appoint the-commissioner, or to make the contract on behalf1 of the county. The exceptions were sustained by the county court, and the report and action of the commissioner were not confirmed. Appellee went ahead with the work, and -completed it. He filed his claim under the contract before the fiscal court, and moved its allowance. It was rejected, and he appealed to the circuit court, where the claim was allowed, and the county prosecutes this appeal.
By section 4306, Kentucky Statutes, 1899, the fiscal courts. *598of the counties are given general charge and supervision of the public roads and bridges. The county court has no authority to let contracts concerning the repairs of public roads. Its jurisdiction is confined to laying the county off into road precincts, and allotting hands to work the roads, and appointing overseers. Sections 4309, 4310, Id. It may order new roads to be opened, or the routes of old ones changed. Section 4289, Id. But no authority' is conferred upon it to incur any liability on behalf of the county, except the fixing ■of the amount of compensation to the landowners whose land is taken for the new road. In case of an emergency ■only can the county judge contract for the repair of a bridge ■owned and kept up by the county. Section 4345, Id. Section 4339, Kentucky Statutes, 1899, governs the cutting down of hills upon public roads by contract. It provides that the ■road supervisor, upon the order of the county judge, may let the work to' the lowest and best bidder. The section concludes: “If there be no supervisor, the fiscal court may •order such work done in the manner provided in this section by the county judge or a commissioner appointed by it.” It is not claimed that the fiscal court of Perry county ordered this work done at all. The county judge had not authority to contract for the work on behalf of the county, "except under the order of the fiscal court. .The action of the county court in appointing the commissioner, as well as the act of the commissioner in letting the work to appellee, was void, being in excess of the jurisdiction of the county court. Appellee is required to take notice of the law. He is bound, at his peril, to know the extent of the authority of an agent of. the county in contracting with him. All persons must take notice that a county can contract only in the manner and by the person and for the purposes .expressly provided by the .statute.
*599The judgment of the circuit court is reversed, and cause, remanded, with directions to enter a judgment for the county upon the claim and contract sued on.